569 F.3d 1290 (2009)
Ingrid REEVES, Plaintiff-Appellant,
v.
C.H. ROBINSON WORLDWIDE, INC., Defendant-Appellee.
No. 07-10270.
United States Court of Appeals, Eleventh Circuit.
May 29, 2009.
Douglas L. Micko, Sprenger & Lang, PLLC, Minneapolis, MN, Byron Renard Perkins, Cochran Firm, Birmingham, AL, Kell A. Simon, Ross Melton, PC, Austin, TX, Michael D. Lieder, Sprenger & Lang, PLLC, Washington, DC, for Plaintiff-Appellant.
Margaret Campbell, Ogletree Deakins Nash Smoak & Stewart, P.C., Atlanta, GA, David Lynn Warren, Jr., Sandra B. Reiss, Christopher A. Mixon, Ogletree Deakins Nash Smoak & Stewart, P.C., Birmingham, AL, for Defendant-Appellee.
Before EDMONDSON, Chief Judge, and TJOFLAT, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, and PRYOR, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestion *1291 of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.